Colony of Rhode Island etc. Before the HonbIe John Gidley Esqr Judge
Ezekiel Fox Captains Quartermaster of the Schooner Fame, John Griffith Commander, On Oath made answer to the following Questions Viz4
Q'1 1. When and where was the Snow Caulker taken by the sd John Griffith now brought into this Port
Ansr She was taken the 2d Day of July last O.S, at the River of Novetas on the North Side of Cuba as she was lying at Anchor about half a Mile from the Shore
Qn 2d Were there any Prsons on Board sd Snow at the Time of your Boarding of her
Ansr There were none, but We saw the Boat going on Shore from her, and Pursued them with our Boat, and about two Hours after we had taken said Snow, the English Men brought into this Port in her, returned on Board
Qn ga Are all the papers now produced in Court, all that were found on Board of sd Snow at the Time of your taking of her Without any fraud Addition Subduction or Embezelment
Ansr Yes, they are all Ezekiel Fox
Thomas Hynies of Dublin in the Kingdom of Ireland Mariner, On Oath made Answer to the following Quesns Viz4
Qn 1 How long have you known the Snow Caulker and when and where did you know her
Ansr On the 23d day of Aug4 last, I was Shipt at Liverpoole on Board sd Vessel to proceed a Voyage to the Coast of Guinea and from thence to Barbados and so to Liverpoole again And on the 12th Day of June last O: S As we were proceeding our Voyage from Barbados to Liverpoole, Was taken by a Spanish Privateer in the Latitude of 2 3 N° and was Carried into a River on the North Side of Cuba The Name of Which I do not know where we remained at Anchor Six or Seven Days And at that Place there came on Board four Spaniards in a Canoe, and from thence we were Carried to another River on the North Side of Cuba where we lay two Days and in the Evening of the Second Day the sd Snow was taken by Cap4 Griffith
Qn 2. Were there any Persons on Board of sd Snow at the Time of the sd Cap4 Griffiths taking of her
Ansr No, the Spaniards forced us on Shore with them in order to Row them on Shore
Qn 2a What was the reason the Spaniards went on Shore
*213Ansr They took the sa Schooner to be an English Privateer Qn 4. Was there any Spaniards that Came on Board of sa Snow at the Time of your laying at the Second River
Ansr There were several that came on Board
Qn 5. Who was Master of sd Snow before she was taken by sd privateer and what is since become of him
Ansr Robert Wally was Master of sa Snow and upon our being taken by sa Spanish privateer our Cap4 was put on Board of him.
Thomas Hynes
Patrick Gordon of Droughaday in the Kingdom of Ireland Mariner On Oath made Answer to the following Questions Viz4
Qn 1. How long have you known the Snow Caulker when and where did you know her
Ansr Sometime in the Month of August last I was Shipt on Board of sa Snow at Liverpoole and went to the Coast of Guinea in Affrica and from thence we proceeded to Barbados, where we loaded for Liverpoole and Sailed for that Port some time in the Month of June On a Monday and was taken the Sunday following by a Spanish Vessel of force, who put Seven Hands on Board sa Snow who carried us into a River on the North Side of Cuba, The Name of which I do not know, where the sa Snow lay Six or Seven Days at which place there came on Board four Spaniards in a Canoe, who tarried on Board two or three Days and then went with us to another River and at the Mouth of sa River they sent me with three Spaniards on Shore, where we brought off four Spaniards more And on the Evening of the Second Day As we lay at Anchor about half a Mile from the Shore, the sa Snow was taken by an English Privateer Commanded by John Griffith
Qn 2. Where there any Persons on Board sa Snow at the Time of her being taken by sa Cap4 Griffith
Ansr No, the Spaniards forced us with them to Row ’em on Shore
Qn 3. What was the reason the Spaniards went on Shore
Ansr For fear of being taken
Qn 4. Who was Master of sa Snow before she was taken by sa Spanish Privateer, and what is become of him
Ansr Robert Wally was Master of sa Snow and upon our being taken by sa Spanish Privateer our Cap4 was put on Board of him
the mark of
Patrick X Gordon
Henry Vost of the Isle of Man in the Kingdom of Great Britain Mariner On Oath made Answer to the following Questions Viz4
Qn jst How long have you know the Snow Caulker when and where did you know her
*214Ansr On the 17th Day of August last I was Shipt on Board of sa Snow at Liverpoole and went to the Coast of Guinea in Affrica And from thence we proceeded to Barbados where we loaded for Liverpoole and on the Sixth Day of June we Saild for that Port And was taken by a Spanish Vessel of force the 12 th of the same Month The Master of which put Seven of his Hands on Board sa Snow and Carried her into a River on the North Side of Cuba, The Name of which I do not know where we lay some Days, during which Time there Came on Board four Spaniards in a Canoe who tarried on Board two or three Days and then went with us to another River And at the Mouth of sa River they sent One of our Hands with three Spaniards on Shore where they brought off four Spaniards more and on the Evening of the Second Day As we lay at Anchor about half a Mile from the Shore the said Snow was taken by an English Privateer Commanded by John Griffith
Qn Were there any Persons on Board said Snow at the time of her being taken by sa Cap* Griffith
Ansr No, the Spaniards obliged us to leave the Vessel to Row them a Shore
Qn 3 What was the reason the Spaniards went on Shore
Ansr They were affraid of being taken
<2® 4 Who was Master of sa Snow before she was taken by sa Spanish Privateer, and what is become of him
Ansr Robert Wally was Master of sa Snow and upon our being taken by sa Spanish Privateer our Cap* was left on Board of her
<2® 5. Have you any knowledge of the Condemnation of sa Snow by the Spaniards
Ansr I heard one of the Hands of the Spanish privateer whose Name • was Jo declare that the four Spaniards who came on Board at the Mouth of the last mentioned River had Condemned her, and that they designed to sell her at the first port they arrived at
Henenery Voaste
Thomas Ashly of Barton upon Umbre in Lincolnshire Great Britain Mariner On Oath made Answer to the following Questions Viz*
Qun Is* How long have you known the Snow Caulker when and where did you know her
Ansr On the 27*11 Day of August last I was Shiped on Board of sa Snow at Liverpoole and went to the Coast of Guinea and from thence we proceeded to Barbados where we Loaded for Liverpoole and some time in the beginning of June Last we Sailed for that Port and was taken by a Spanish Vessel of force on the 12th Day of the same Month The Master of which put Seven of his Hands on Board sa Snow, Six Spaniards and one Frenchman, and Carried her into a River on the North Side of Cuba, The Name of which I do not know where we lay Six or Seven Days during which Time there Came on *215Board four Spaniards in a Canoe who Tarried on Board two or three Days and then went with us to another River and at or near the Mouth of sd River they sent One of our Hands with three Spaniards on Shore where they brought off four Spaniards more And on the Evening of the Second Day as we lay at Anchor about half a Mile from the Shore the said Snow was taken By an English Privateer Commanded by John Griffith
Qjl 2d Were there any Persons on Board sd Snow at the Time of her being taken by sd Cap* Griffith
Ansr No The Spaniards Obliged us to leave the Vessel to Row them on Shore
Qn ga What was the reason of the Spaniards going on Shore
Ansr They were afraid of being taken
Qm 4. Who was Master of sd Snow before she was taken by sd Spanish privateer and what is become of him
Ansr Robert Wally was Master of sd Snow and upon our being taken by sd Spanish Privateer our Cap* was put on Board of her
Qn 5. Have you any knowledge of the Condemnation of sd Snow by the Spaniards
Ansr I heard a Person whose Name was Jo, who belonged to the Spanish privateer declare that the sd Snow was Condemned by the four Spaniards who Came on Boaid of her, at the Entrance of that River where she lay last, before she was taken, and that they designed to sell her at the first port they arrived at
. the mark of Thomas X Ashly
Robert Jennings of Liverpoole in the Kingdom of Great Britain Mariner On Oath made Answer to the following Quest113 Viz*
<2* 1. How long have you known the Snow Caulker, when and where did you know her?
Ansr I have known her this Six Years, On the 25th day of August last I was Shipt Chief Mate of sd Snow And we Saild on the 27th day for the Coast of affrica and from thence We proceeded to Barbados Where we loaded for Liverpoole and on the 6*51 Day of June Sailed for that Port, and in our Voyage, We was taken on the 12 Day of June last by a Spanish Privateer The Master of which put Seven of his Hands on Board sd Snow and Ordered them to Proceed to S* Domingo, but did not go there by reason they did not understand how to Navigate the Vessel and Carried us to a River on the North side of Cuba The Name of which I do not know Where we tarried five Days and which we continued there, there came on Board four Spaniards in a Canoe, and from thence they Carried us to another River on the North Side of Cuba where we lay two Days. And on the Evening of the Second Day, the Sd Snow was taken by Cap* Griffith
*216Qn 2. Were there any Persons on Board sa Snow at the Time she was taken by .Cap* Griffith Ansr No
Qn 3. What was the reason of the Spaniards going on Shoar
Ansr They took Cap* Griffiths Vessel to be a English Privateer
Qn 4. What was the reason of the English Sailors going on Shore
Ansr The Spaniards told us she had a Black Flag and, if they were taken they would kill both English and Spaniards
Qn 5. Did you se any Spaniards while you lay in the Second River
Ansr Yes, I se three or four Spaniards in a Canoe
Qn 6. Were there any Spaniards that came on Board when you entered the Mouth of the Second River
Ansr There were four Spaniards came on Board who were sent for, the Spaniards that were on Board sent On Shore for a Pilot, and brought the above four Spaniards on Board
Qn 7. What distance was the Privateer off when you left the sa Snow and whether you could discover her Colours
■ Ansr She was about a Mile and half of and I discovered she had a White Pendant
Qn 8. Did you hear any Persons on Board say th* the sa Snow was Condemned
Ansr No
Qn 9. Whilst you lay in the River after the Snow was taken did you not hear the Inhabitants on Shore hale the Vessel
Ansr Yes they haled the sa Vessel from the Shore
Qn 10. Where did the Spaniards on Board sa Snow design to go to
Ansr They designed to go to the first Port they could get to either French or Spanish, in order to Sell her but the Wind not proving fair for ’em they designed to go to the Havanna
Q« 11. Who was Master of sa Snow before she was taken by sa Spanish Privateer, and what became of him
Ansr Robert Wally was Master of said Snow, and immediately upon their taking of us, they carried our Master on Board sa Spanish Privateer
Qn 12. What are become of all the English Papers
Ansr I cannot tell, but suppose they were carried on Board the Spanish Privateer for I never se them afterwards
Qn 13. Who were the Original Owners of the sa Snow at the Time you Sailed from Liverpoole
Ansr John Hardman and Samuel Augden both of Liverpoole afores3
Qn 14. What was the Contents of the 'Cargo when the sa Snow was taken by Cap* Griffith
Ansr Sixty Hogsheads and four Tierces and Six Barrels of Sugar woh belonged to the Owners and One Hogshead and two Barrels belonging to the Cap*, Five Barrels of Sugar belonging to myself, Three Barrels of Sugar *217belonging to Peter King the Second Mate, One Barrel o£ Sugar belonging to the Boatswain, About eighty Baggs of Cotton belonging to the Owners and 1 Bag to the Capt., Six small Boxes of Copper Rods, Eight Elephants Teeth and some Serevalers belonging to the Company
Rob4 Jennings
James Hornby of Liverpoole in Great Britain Mariner On Oath made Answer to the following Questions Viz4
Qn 1. How long have you known the Snow Caulker when and where did you know her
Ansr On or about the Sixth Day of June last I was Shipt on Board of her at Barbados to proceed in her to Liverpoole afd And the next day after I was Shipt we Sailed from thence And on the 12th day of the same Month we were taken by a Spanish Privateer Sloop, The Master of which put Seven of his Hands on Board sa Snow and Ordered them to Proceed to S4 Domingo, but did not go there by reason they did not understand how to Navigate the Vessel and Carried us to a River on the North Side of Cuba The Name of which I do not know, Where we tarried five or Six Days And whilst we continued there, there Came on Board four Spaniards in a Canoe and from thence they carried Us to another River on the North Side of Cuba where we lay two Days And on the Evening of the Second Day, the said Snow was taken by Cap4 Griffith
Qn 2. Were there any Persons on Board sa Snow at the Time she was taken by Cap4 Griffith
Ansr No
Qn 3. What was the reason of the Spaniards going on Shore
Ansr They took Cap4 Griffiths Vessel to be an English Privateer and were afraid of being taken
Qn 4. What was the reason of the English Sailors going on Shore
Ansr The Spaniards forced us to Row them on Shore
f> 5. Did you se any Spaniards while you lay in the Second River besides what were on Board sa Snow
Ansr Yes, three or four Spaniards Came on Board in a Canoe
Qn 6. Whilst you lay in the River after the Snow was taken did you not hear the Inhabitants on Shore hale the Vessel
Ansr Yes, they haled sa Vessel divers Times
f> 7. Did you hear any Persons on Board declare that the sa Snow was Condemned
Ansr No
James Hornby
[Admiralty Papers, I, 91]
Henry Vost on Oath in Open Court further Answers to the following Questions Viz4
Qn 1. Do you know who were Owners of the Snow Caulker
*218Ansr Mr Hardman of Liverpoole was One
Qn 2. What dress were them four Men in that Came on board
Ansr Some had black Hatts and some Straw Hats and Swords by their sides and One had a gold ring on and One with a Frocke and Trowsers on
Patrick Gordon on Oath in Open Court further made Answers to the following Questions Viz4
Qn i. Do you know who were Owners of the Snow Caulker
Ansr Mr Hardman of Liverpoole was One
£> 2. What dress were them four Men in, that you went on Shore to fetch on board
Ansr Two of them had black Hatts on and one of ’em had a gold Ring on, the other two had Straw Hatts w411 Frocks and Trowsers and all of them had'Swords by their Sides their Scabbards black and of a Common length and he that had the Gold ring on had a Pair of Drawers a Shirt Jacket arid Shoes on and a Black Hatt
Thomas Ashly On Oath in Open Court further made Answer to the foil* Ques4 Viz4
Q_n i. What were the Words that you heard Jo, say ab4 the Condemnation of the Vessel
Ansr Jo, told me that that Vessel was a lawful Prize and that them four Spaniards had Condemned her and that they would Sell her at the first Port they Came at
Qn 2 Do you know who were Owners of the Snow Caulker
Ansr Mr Hardman of Liverpoole was One and Shipt me on Board sa Snow
Robert Jennings on Oath
Qn i. Who was it that Shipt the Owners goods on Board at Barbados
Ansr Elias Manviel of Barbados had Orders from the Owners to receive the Negroes there and did so, and Shipt on Board their Loading there for Liverpoole
Qn 2. What do you know concerning your Ships Papers and what became of them
Ansr The English Master had his Papers in a Tin Kanister and showed this Deponent the Medetereanean Pass which he did not read, and his Orders which he did read, And after the Spaniards took them they sent on Board a Boy who ransacked the Capts Desk and Carried all the Papers away and he never se them nor the Kanister afterwards
Q’1 3. Where did the Spanish Privateer belong to that took you and what force was she of and how long before she came up with your Vessel
Ansr The Spanish privateer belonged to S4 Domingo carried eight Swivel Guns and Ninety Men they discovered the Snow by the light of her *219Binacle and Came within Cannon Shot before the Snow discovered her and took sa Snow in half an Hour more
£¿n 4. Have you a Particular remembrance of the Several things you put in your Claim that were not mentioned by you before particularly the Sixty Gallons of Rum belonging to the Master the i82Ibs of Coffee the 8J-Moiadores three Guinneas two half Guinneas about J of an Ounce of Gold dust, two pair of Gold Buttons an English Shilling and Spanish Pistareen
Ansr I remember them very well, The Rum was a Hogshead out of which the Spaniard drew some and the remainder that was left was at least Sixty Gallons in my Judgement, the i8alb of Coffee was two Baggs I purchased myself and verily believe that none had been taken out, the Gold, Silver and gold dust was, put in my Shoes to save from the Spaniards being my own property, and after we were retaken by Cap* Griffith Richard Greenoak Companies Quartermaster of sa Griffith took ’em out of my Shoes w*h a Particular Acco* to be disposed of as shou’d afterwards be adjudged reasonable
Qn 5. When and where was it that you had talk with the Spaniards on Board of going into a French port
Ansr I proposed it to them about a Week after we had left the privateer and we talked of it all the passage, before we got into the first River and at Several Times after
Qjl 6. What manner of Persons were them four Men that Came on Board of sa Snow at the Second River and how were they dressed and Armed
Ansr The Abovementioned Persons had neither Shoes nor Stockings on as I remember Two of them had White Straw Hats, the third an Old black Hat with a Piece Torn out of the side of it, the fourth I can’t remember, they were generally Cloathed with Frocks and Trowsers Each of them had a long Sword in a Scabbard with a Knife in it and a Stone in it to whet them and that they cut Wood with them Swords
Qn 7- Was you ever on Shore with these four Spaniards that came on Board at the Second River
Ansr No.
Qn 8. Do you mean that the four Spaniards that first came on Board or the last four Cut Wood with their Swords and were the Swords (as you call ’em) of the four last like those of the four first?
Ansr I saw the first four Cut Wood with their Swords and that the last four had Swords like unto them
James Hornby On Oath in Open Court.
Qn 1. Who were the Owners of the Snow Caulker
Ansr Hardman and Augden of Liverpoole, as I heard from the people on Board »
Qn 2. Who was the chief Mate of sa Snow during the Voyage
*220Ansr Robert J.ennings here present
Qn 3. What manner of persons were them four Spaniards that came on Board of sa Snow at the Second River and how were they dressed and Armed
Ansr Two or three of them had Straw Hatts and an other a Black Hatt with a piece torn out of the Side of it, they had all Frocks and Trowsers and one of them had a Jacket over his Frock with a Patch on it, Neither of them had Stockins and but one of them Shoes — each of ’em had a long Knife a Short Knife and a Whet Stone in one Sheath, some Hung them with Strings made of Grass and others with Strings made of Raw or Undrest Deer Skins, and at the Second River I went on Shore with some of ’em and saw them Cut Fire Wood with their long Knives, for the Use of their Vessel, and the Knives of those who came on Board at the Second River were of the same sort of those that came on Board at the first River
Qn 4. When you lay at the Second River where did you hear the Spaniards say they were bound to
Ansr They talked of going to a French Port but the Wind would not admit of it and then to the Havanna
Thomas Hyends aged about 18 or 19 Years On Oath in Open Court further made Answer to the following Questions Viz*
Qn 1. Who was the Owner of the Snow Caulker
Ansr Mr Hardman and Augden of Liverpoole
Qn 2 Who was the Chief Mate of sa Snow during the Voyage
Ansr Robert Jennings here present
. Qn‘3. Who Ship’t the Cargo on Board sa Snow at Barbados
Ansr Mr Monviel to whom she was Consigned and took the Negroes Loaded her
Qn 4. Did you know the Ship Papers on Board of her and what became of them
Ansr I saw none but the Articles of the Voyage which I signed after most of the Crew had Signed and no Nothing more of em
Qn 5. What manner of Persons were them four Spaniards that came on Board of sa Snow at the Second River and how were they dressed and Armed
Ansr Two of them had Straw Hats, the third a Black Hat with a piece Torn out of the Side of it and the fourth I think a Straw Hat two of ’em had Speckled Shirts and Trowsers and the other two Frocks and Trowsers, three of ’em had neither Shoes nor Stockings and the fourth had a pair of Old broken Shoes on but no Stockins, they had each of them a long Knive and Short Knive and a Whet Stone in the same Sheath, two of them had them fast in a Belt about their Midle and the other two in Strings of Twisted Grass about their Necks, the Spaniards that Came on Board of ’em at the first River had the same sort of Knives and Whet Stones and se them Cut down a Tree and make an Oar with them and that they had as other Tools besides them Knives that could be called a Sword
*221Qn 6. While you lay at the Second River where did you hear the Spaniards say they were bound to?
Ansr To a French Port if they could get there
Qn 7. Did you hear them say what they intended to do with her
Ansr No
Qn 8. Who did you hear say that they were bound to a French Port if they could get there
Ansr A Spaniard that could talk English whose Name was Jo.
[Admiralty Papers, I, 97]